Citation Nr: 0006492	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of stress fracture of the right 1st metatarsal. 

2.  Entitlement to an increased (compensable) evaluation for 
residuals of stress fracture of the left 1st metatarsal.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969, and from July 1969 to July 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
granted for stress fractures of the right and left 1st 
metatarsals with assignment of zero percent (noncompensable) 
evaluations under Diagnostic Code 5283.  The veteran has 
indicated his disagreement with the assigned evaluations.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

There are no objective findings or bony abnormalities which 
can be attributed to residuals of stress fractures of the 
right and left 1st metatarsals.  


CONCLUSIONS OF LAW

1.  Residuals of stress fracture of the right 1st metatarsal 
are noncompensably disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5283, 5284 (1999).

2.  Residuals of stress fracture of the left 1st metatarsal 
are noncompensably disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5283, 5284 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that increased evaluations are warranted 
for his service-connected foot disabilities.  Initially, the 
Board finds that the veteran's claims for increased 
(compensable) evaluations for residuals of fractures of the 
right and left 1st metatarsals are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation.  Shipwash v. Brown, 8 
Vet.App. 218, 225 (1995).  Thus, such claims remain open, and 
in this case, the Board has continued the issue on appeal as 
"evaluation of" residuals of stress fractures of the right 
and left 1st metatarsals, since service connection has been 
granted and the appellant seeks a higher evaluation.  The 
appellant is not prejudiced by framing the issues in this 
manner, as the issues have not been dismissed and the law and 
regulations governing the disability evaluations are the 
same, regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has 
held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. §§  4.40, 4.45 (1999), which requires the VA to 
regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The criteria for evaluation of malunion or nonunion of the 
tarsal and metatarsal bones are set forth in Diagnostic Code 
5283, which provides evaluations based on the degree of 
disability, whether moderate (10 percent); moderately severe 
(20 percent); or severe (30 percent).  38 C.F.R. § 4.71a 
(1999).  Diagnostic Code 5284 pertains to evaluation of other 
foot injuries, and also provides evaluations based on the 
degree of disability, whether moderate (10 percent); 
moderately severe (20 percent); or severe (30 percent).  38 
C.F.R. § 4.71a (1999).  

A July 1966 service medical record shows x-ray evidence of 
stress fractures of the base of the right and left first 
metatarsals.  In August 1966, after the veteran had been on 
convalescent leave for a period of 30 days, x-rays indicated 
that the stress fractures of the 1st metatarsals were healed.  
On separation examination in March 1969, the veteran's feet 
were clinically evaluated as normal, and a March 1969 x-ray 
report shows that there was no significant bone or joint 
abnormality in the ankles and both feet were normal.  In a 
June 1997 rating decision, service connection was granted for 
residuals of stress fracture of the right and left 1st 
metatarsals.  

On VA examination in March 1997, findings included huge bony 
swelling on the dorsum of the left foot, and the right foot 
was normal.  Left foot x-rays revealed a healed fracture of 
the tarsal navicular bone in the left foot, with marked 
degenerative changes, and right foot x-rays revealed a healed 
fracture of the proximal phalanx of the third and fifth toes.  
Diagnoses included healed fracture of the tarsal navicula 
bone, left, with traumatic arthritis, and healed fractures of 
the proximal phalanx of the right 3rd and 5th toes.  Recent VA 
outpatient treatment records show that the veteran has made 
complaints regarding his right foot, however, there are no 
objective findings suggestive of the current manifestation of 
fracture residuals in the right 1st metatarsal bone.  With 
regard to the left foot, he has been treated for 
osteoarthritis with associated complaints of pain, 
tenderness, and swelling; however, this symptomatology has 
been consistently attributed to residuals of fracture of the 
tarsal navicula on the left side, a disability for which 
service connection has been denied.  Thus, the available 
evidence is negative for findings relative to the 1st 
metatarsal in either the right or the left foot, and no such 
residuals have been diagnosed or otherwise identified.  

The Board is aware that impairment of both feet is shown, as 
the veteran is currently under treatment for diagnoses of 
osteoarthritis in both the right foot and the left foot.  
However, in assigning disability evaluations, the Board may 
only consider those manifestations or symptoms which are 
attributable to the service-connected disability.  According 
to 38 C.F.R. § 4.14 (1999), the use of manifestations not 
resulting from service-connected injury in establishing the 
service-connected evaluation is to be avoided.  Service 
connection has been granted for the residuals of stress 
fracture of the 1st metatarsals only, and the record does not 
include competent evidence that stress fractures of the 1st 
metatarsals are currently manifested.  Thus, there is no 
evidence to support the assignment of a compensable rating 
for the service-connected disabilities.  

At his personal hearing, the veteran described symptoms such 
as pain and constant swelling in his left foot and he 
attributed these symptoms to a foot injury during his basic 
training; however, these symptoms have not been shown to stem 
from a service-connected disability.  In fact, the veteran 
has identified no disability associated with the service-
connected disorders.  Furthermore, there is no evidence of 
functional impairment in either the right or the left foot 
which can be associated with the service-connected 
disabilities.  

Parenthetically, the Board notes that in the July 1999 
medical report, a VA physician stated that "the patient 
suffered in the Service fractures of the tarsal navicular 
bones."  This physician's statement regarding the etiology 
of the left foot tarsal navicular fracture is apparently 
based on history provided by the veteran, as the service 
medical records are negative for treatment or findings 
relative to such a fracture during the veteran's period of 
active service, and the feet were clinically evaluated on 
separation both on x-ray and on clinical examination.  
Furthermore, a claim for service connection for residuals of 
fracture of the tarsal-navicular bone with post-traumatic 
arthritis was denied by the RO in a June 1996 decision which 
became final after the veteran withdrew his appeal thereon.  
See Statement in Support of Claim, dated July 6, 1998).

In light of the lack of objective findings attributable to 
the service-connected right and left foot disabilities, there 
is no evidence to support the assignment of a compensable 
evaluation for these disabilities under Diagnostic Code 5283 
or Diagnostic Code 5284.  Therefore, the Board finds that the 
preponderance of the evidence weighs against a finding that 
compensable evaluations are warranted for residuals of stress 
fractures of the right and left 1st metatarsals.  As the 
preponderance of the evidence is unfavorable, the benefit-of-
the- doubt doctrine is not applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
Accordingly, the veteran's claim is denied.  


ORDER

Compensable evaluations are denied for residuals of stress 
fracture of the right 1st metatarsal and residuals of stress 
fracture of the left 1st metatarsal.  



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

